Judgment reversed on the law and facts, and matter remitted to the Court of Claims for determination of the amount of damages and the rendering of judgment in favor of claimant for the amount of the damages when so determined, with costs in all courts. The court reverses the following findings of fact: That portion of the thirty-eighth *721finding of fact contained in the court’s decision reading as follows: “ And knew or should have known that if it proceeded in a straight direction, he would be struck, all of which negligence upon the part of the decedent, contributed to the accident.” The eighth finding of fact in the State’s proposed findings. All findings of fact contained in the conclusions of law. The following conclusions of law fall for lack of support: The following portion of the second conclusion of law contained in the court’s decision, “ and knew or should have known that if it proceeded in a straight direction, he would be struck, all of which negligence upon the part of decedent, contributed to the accident.” The third conclusion of law contained in the court’s decision. The eighth conclusion of law contained in the State’s proposed findings. The twelfth conclusion of law contained in the State’s proposed findings. The court finds the second conclusion of law contained in claimant’s proposed findings. Hill, P. J., McNamee, Crapser, Bliss and Heffeman, JJ., concur.